Citation Nr: 9903884	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-13 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a rash on the neck to 
include the question of whether the disability is the result 
of exposure to herbicides.

Entitlement to service connection for upper back pain and 
numbness to include the question of whether the disability is 
the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in March 1997 that denied the claimed benefits.


FINDINGS OF FACT

1. The claims for service connection for neck rash and upper 
back pain and numbness are not accompanied by any medical 
evidence to support the claims.

2.  The claims for service connection are not plausible.


CONCLUSIONS OF LAW

The claim for service connection for neck rash is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

The claim for service connection for upper back pain and 
numbness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
neck rashes.  The veteran's service medical records do 
indicate some history of back problems.  Records indicate 
that the veteran reported pre-service back problems during a 
November 1965 pre-induction examination and a November 1966 
induction examination.  An x-ray of the veteran's spine 
during the 1966 induction examination showed the veteran's 
spine to be normal.  Undated records also indicate that the 
veteran injured his back during service.  This health record 
shows that the veteran complained of pain in his lower back 
after twisting his foot, but an examination showed no muscle 
spasms or other abnormalities and the problem was diagnosed 
as a mild muscle strain.  The veteran's separation physical 
examination in November 1968 showed his skin and back as 
being normal, and he denied a history of recurrent back pain 
or skin diseases.

Private medical records pertaining to the veteran since his 
discharge from the military indicate some problems with neck 
rashes and back pain.  Examinations in February 1995 and July 
1996 that included the veteran's neck did not note any 
abnormalities concerning his neck.  

During a February 1997 VA examination, the veteran did 
complain of always having skin redness over the parotid gland 
on each side of his neck.  An ear, nose, and throat 
examination did not yield a definite diagnosis, but physical 
observation by the doctor revealed that the parotid gland was 
swollen on each side of the neck, and that the skin had a 
dusky pink color, although no rashes were identifiable.  
Diagnosis included a belief by the doctor that the veteran 
had "chronic fatigue syndrome and [that] he may have 
polymyalgia rheumatica versus Sjogren's syndrome."  The 
doctor concluded that he thought "the swelling of this 
parotid gland might be part of the Sjogren's syndrome or 
polymyalgia rheumatica."
    
In March 1993 the veteran sought treatment for back problems 
and was seen for lower back pain and spasms caused by lifting 
a large object while at work.  X-rays of his back were taken 
and were interpreted as being normal.  Additionally, a letter 
dated January 1996 from the veteran's doctor states that the 
veteran had been treated for the past five or six years for 
bilateral interscapular pain, although the doctor stated that 
there was no history of injury.  The doctor also stated that 
the veteran was diagnosed with myofascial pain syndrome, and 
was treated for fibromyalgia and arthritis, but the veteran's 
back pain continued.  Records from July 1996 note a history 
of chronic back pain, possibly due to a prior ulcer.  

In February 1997 a VA compensation examination was conducted, 
which found no postural abnormalities and that the 
musculature of the back was normal.  The VA physician stated 
that the "musculoskeletal pain [was] probably due to chronic 
fatigue versus fibromyalgia," but that "polymyalgia 
rheumatica as well as the Sjogren's syndrome has to be ruled 
out."

Analysis

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim. Once he has done so, the 
burden shifts to VA to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a).  The VA benefit system 
requires more than just an allegation, a claimant must submit 
supporting evidence. Furthermore, the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required. 
Murphy v. Derwinski, 1 Vet. App. 708 (1990).  A claimant 
would not meet this burden merely by presenting lay 
testimony, including his own, since lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 611.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be established when all 
the evidence of record, including that pertinent to service 
connection, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The veteran's active duty included service in Vietnam during 
the Vietnam Era and he contends that he was exposed to Agent 
Orange and/or other herbicide agents during that period of 
time and, as a result, has developed a rash on his neck and 
upper back pain and numbness.  The veteran has not contended 
that these injuries derive from any alleged injuries 
sustained under combat circumstances. 

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be presumed due to 
association or exposure to herbicide agents.  38 C.F.R. § 
3.309(e) (1998). The specific diseases are chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
If a veteran who served in Vietnam during the Vietnam Era 
develops a disease listed as associated with a herbicide 
agent, exposure to a herbicide agent will be presumed.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to a herbicide agent and resolved within 
two years of the date of onset. 

However, the claimed conditions, skin rash on the neck and 
upper back pain and numbness, are not among the diseases 
listed at § 3.309(e).  No physician has indicated that the 
veteran's skin condition is chloracne or other acneiform 
disease, or that his upper back complaints are some form of 
peripheral neuropathy.  Moreover, there is no medical 
evidence that the claimed conditions were manifested to a 
compensable degree within one year after the veteran left 
Vietnam.  Therefore, no presumption applies.

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for his neck rash and upper back pain 
and numbness if it can be shown that these disorders had 
their onset in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  
In a more recent case, the United States Court of Veterans 
Appeals held that without the benefit of presumptive service 
connection the veteran is obligated to submit an otherwise 
well-grounded claim.  See Tidwell v. West, 11 Vet. App. 242 
(1998).

With this in mind, it should be noted that the veteran's 
service medical records are negative for any complaints, 
findings and/or diagnosis of a neck rash.  On the veteran's 
November 1968 medical examination for service separation, a 
clinical evaluation of the veteran identified no 
abnormalities concerning his neck.  Similarly, while there is 
a record of back problems prior to and during service, the 
veteran's induction examination in November 1966 included an 
x-ray which showed the veteran's back and spine as normal, 
and his separation examination in November 1968 also showed 
the veteran's back and spine as normal.  The only record of 
an in-service injury of the veteran's back relates to an 
undated report of a mild muscle strain in the lower back; 
however, no sign of this injury was noted at the time of the 
veteran's separation examination. 

The veteran in his notice of disagreement generally asserts 
that he has sustained injury and illness since being in 
Vietnam and being exposed to Agent Orange.  However, as a 
layman, the veteran is not qualified to offer an opinion as 
to the date of onset and/or etiology of his illness; such 
statements would only be probative if proffered by a witness 
qualified as an expert. See Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992) which also quoted Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992) (holding that lay persons are not 
qualified to provide a probative diagnosis on a medical 
question). 

The veteran's neck rash and upper back pain and numbness are 
shown many years after service with no competent medical 
evidence being offered to establish a nexus to service.  
There are no medical records documenting the veteran's neck 
rash before February 1997, over 29 years after the veteran's 
separation from service.  The veteran has not submitted any 
medical evidence linking his neck rash or upper back pain and 
numbness to his time in service, and all of the available 
evidence indicates that these health problems arose after 
separation.  The veteran's 1968 separation examination found 
his skin and neck to be normal.  Furthermore, the veteran's 
February 1997 VA examination diagnosed the veteran's skin 
rash as swelling of the parotid gland, linked to the 
veteran's polymyalgia rheumatica or Sjogren's syndrome, 
neither of which has been linked to the veteran's service.  
Similarly, the veteran's 1968 separation examination did not 
note any back problems, and the 1997 VA examination 
attributed the veteran's back pain to chronic fatigue 
syndrome, or polymyalgia rheumatica or Sjogren's syndrome.  
As noted above, there is no medical evidence that any of 
these diseases were incurred during the veteran's military 
service.         

When claiming entitlement to VA benefits, a claimant must 
submit evidence to justify a belief that such a claim is well 
grounded. Grottveit v. Brown, 5 Vet. App. 91 (1993).  In this 
case, there is no competent evidence that the veteran's neck 
rash or upper back pain and numbness were either present in 
service or manifested within any applicable presumptive 
period, or otherwise resulted from exposure to a herbicide 
agent, including Agent Orange.

While the veteran hypothesizes as to the etiology of his neck 
rash and upper back pain and numbness, it should be noted 
that his hypothesis as to the etiology of these disorders is 
not credible, particularly when not supported by any medical 
authority. Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991). 
In view of the above, the veteran's claim is not well 
grounded and must be denied.


ORDER

The claims for service connection for neck rash and upper 
back pain and numbness, to include claims based on herbicide 
exposure, are denied as not well grounded.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 8 -


